      Case 2:19-cv-07046-MWF-FFM Document 25 Filed 10/15/19 Page 1 of 1 Page ID #:879
VINEET BHATIA (Pro Hac Vice)
vbhatia@susmangodfrey.com
SUSMAN GODFREY L.L.P.
1000 Louisiana, Ste. 5100, Houston, TX 77002
Tel: (713) 651-9366; Fax: (713) 654-6666
Attorneys for Plaintiff GREGORY BLATT
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
GREGORY BLATT,                                                CASE NUMBER:

                                                                         2:19-cv-07046-MWF-FFMx
                                               PLAINTIFF(S)
                  v.
ROSETTE PAMBAKIAN, et al.,                                            NOTICE OF MANUAL FILING
                                                                            OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed            Lodged : (List Documents)
Plaintiff's Request for Judicial Notice, Exhibit Z (CNN Interview Video)




Reason:
          Under Seal
          In Camera
 ✔        Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




October 15, 2019                                               /s/ Vineet Bhatia
Date                                                           Attorney Name
                                                               Plaintiff
                                                               Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
